Title: To Thomas Jefferson from John Tyler, 20 February 1807
From: Tyler, John
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Green-Way Feby. 20th. 1807
                        
                        I once more beg leave to pay you the tribute due to your Services for my dear Native Country, which I cannot
                            help loving with the zeal of an old Roman or Greecian Citizen, old fashion’d as it is cultivate so noble and sublime a
                            Virtue, and notwithstanding we have so many restless Spirits both in public and private—
                        You have wonderfully contriv’d to bind up the Mouths of the Dogs of War in spite of all opposition—You have
                            by a steady and Wise course almost united every Heart in the true Interest of your country, and One more Election will
                            gain a glorious Tryumph over the Enemies of legitimate government—No difficulties ought to be rais’d in your own Breast
                            on so important a Subject. Some of our Republicans are childish on this occasion for that which is lawful and
                            Constitutional can not be imputed as a Crime agst principle—“The safety of the People is the supreme Law”—a fine Maxim
                            of the British Govt. although seldom observ’d.
                        Mr. Wm. Allen waits on you with this, who means to apply for a Commission in the Army—No Man stands higher
                            in respectability than he does where he is known—His Person will carry some degree of influence with him; he is full of
                            Military Ardour, and will make a figure in that line I believe—He was brought up to the Law, and is in other respects
                            very well inform’d. I think I can with certainty and confidence write with those Genl. who recommend him with so much
                            zeal.
                        I think Mr Burr has cut his own throat while he was contemplating the abominable Act of assassinating you—Every thing in Life induces the believe that an upright Conduct in any Station is the best Policy and this sentiment
                            generally cultivated will always produce the happyest effects.
                        God direct you in this steady Course through Life that our Country may be–be made happy in the example to latest
                            posterity.
                        I am with every sentiment of respect and esteem yr Excellency’s most obt. Hble Sevt.
                        
                            Jno. Tyler
                            
                        
                    